DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

Claim Objections
Claims 1, 7 and 18 are objected to because of the following informalities:  
Claim 1 recites “the first secondary monitor signal” in line 14.  It is presumed to recite “the second monitor signal”.
Claim 1 recites “the secondary monitor” in line 16.  It is presumed to recite “the first secondary monitor”.
Claim 1 recites “the first secondary monitor signal” in line 19.  It is presumed to recite “the second monitor signal”.
Claim 1 recites “the first monitor” in line 21.  It is presumed to recite “the primary 
Claim 7 recites “the second monitor” in line 2.  It is presumed to recite “the second secondary monitor”.
Claim 18 recites “the secondary monitor” in line 18.  It is presumed to recite “the first secondary monitor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10, 11, 12, 15, 18, 20, 22, 23, 24, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing (U.S. Patent 9,619,989) in view of Vardi (U.S. Pub 2015/0379860).
Regarding claim 1, Ewing discloses a system for monitoring at least one person passing through an area (see at least Figures 1-3, item 52 & col. 2, line 29 – col. 3, line 19, note anchors/monitors (21-27) monitor whether or not a caregiver (52) is approaching a patient & col. 6, lines 6-14, note the tags are used to track people), the system comprising:

a primary monitor configured to detect activity caused by movement of one or more people through a first zone of the area and to obtain first data relating to detected activity in the first zone (see at least Figures 1 and 3, items 22 and 24 & col. 8, line 41 – col. 9, line 5, note the first anchor/primary monitor (Figure 3, item 24 and Figure 1, item 22) detects tags within its vicinity & col. 18, lines 52-67, note the first anchor/primary monitor (24, 22) also obtains TOF and/or RSSI data associated with the tag);
a first secondary monitor configured to detect activity caused by movement of one or more people through a second zone of the area using an active sensor and to obtain second data relating to detected activity in the second zone, wherein the first secondary monitor is in circuit communication with the primary monitor (see at least Figures 1 and 3, items 412 and 23 & col. 27, lines 4-48, note the occupancy sensor/first secondary monitor (Figure 3, item 412 and Figure 1, item 23) monitors whether or not a person is in a second zone via an infrared proximity sensor’s transmitted and returned waves, wherein second data relating to detected activity in the second zone is transmitted only to the first anchor/primary monitor (24, 22) via an in-room module channel (67) & col. 30, lines 13-46, note the first anchor/primary monitor (24, 22), acting as a proxy, is in communication with the occupancy sensor/first secondary monitor (412, 23) via 
a receiver in communication with only the primary monitor (see at least Figure 1, items 24→33→42 & col. 30, lines 13-46, note the first anchor/primary monitor (24, 22), acting as a proxy for the occupancy sensor/first secondary monitor (412, 23), is the only anchor to transmit the second data to the server (42) via a dedicated network access device (33, 34) on the backhaul channel (66) & col. 2, line 65 – col. 3, line 40, note each anchor has a routing table with which a message is routed to particular anchor/monitor that is in its communication range, and the anchor/monitor receiving the unicast message processes the message only if it is identified by the message’s next-hop or destination address & col. 4, lines 17-26, note each sub-network has a dedicated network access device (33, 34) which could correspond to the receiver);
wherein, after obtaining the second data, the first secondary monitor generates a second monitor signal that comprises the second data and sends the first secondary monitor signal to the primary monitor (see at least Figures 1 and 3, items 23→24 and 412→24 & col. 27, lines 4-48, note the occupancy sensor/first secondary monitor (412, 23) transmits the second data relating to detected activity to the first anchor/primary monitor (24, 22) for transmission to the server (42) via backhaul channel (66) & col. 29, lines 30-41, note the first anchor/monitor (24, 22) consolidates data from the first anchor/primary monitor (24, 22) and the occupancy sensor/first secondary monitor (412, 23) into a single message/combined data packet);
wherein the secondary monitor has a single communication path to the primary monitor and wherein all communications from the first secondary monitor flow to the primary monitor (see at least Figures 1 and 3, items 23→24 and 412→24 & col. 30, lines 13-46, note the first anchor/primary monitor (24, 22), acting as a proxy, is in communication with the occupancy 
wherein the primary monitor is configured to receive the first secondary monitor signal and generate a combined data packet that comprises the first data and the second data (see at least col. 15, lines 36-58, note each anchor is configured to transmit an anchor status message/monitor signal comprising data & col. 29, lines 30-41, note the first anchor/primary monitor (24, 22) receives the second data from the occupancy sensor/first secondary monitor (412, 23), and consolidates its first anchor status message/first monitor signal comprising first data with the second data into a single message/combined data packet);
wherein, after the primary monitor generates the combined data packet, the first monitor sends a combined signal to the receiver, the combined signal including the combined data packet (see at least Figures 1 and 3, items 23→22→33→42 and 412→24→33→42 & col. 15, lines 36-58 & col. 29, lines 30-41 & col. 30, lines 13-46 & col. 33, lines 27-39).
However, Ewing does not specifically disclose detecting activity using an active sensor.
It is known to determine the location of a person in different ways.  For example, Vardi teaches a system with a primary monitor that detects activity using an active sensor (see at least [0043] note the primary monitor, like Ewing’s primary monitor, transmits its own ID and receives a response from a tracked tag & [0051] note the primary monitor also includes an active sensor to detect the presence, distance, movement and/or direction of an object & [0086]).  

Regarding claim 2, Ewing in view of Vardi, as addressed above, teach comprising a processor in circuit communication with the receiver (see at least Figures 1 and 4, items 42 and 121 of Ewing), wherein the processor analyzes the combined data packet to determine if at least one person passes through the area (see at least col. 2, lines 35-36 of Ewing, note the server (42) determines if a caregiver (42) has entered a room and is approaching the patient & col. 15, lines 36-67 of Ewing & col. 18, lines 52-67 of Ewing & col. 25, lines 17-32 of Ewing).
Regarding claim 6, Ewing in view of Vardi, as addressed above, further teach a second secondary monitor configured to detect activity in a third zone and to obtain third data relating to detected activity in the third zone of the area, wherein the second secondary monitor has a single communication path to the primary monitor to transmit a second secondary monitor signal comprising the third data (see at least Figure 1 of Ewing, items 21→22→33→42 or 21→23→22→33→42 & Figure 3 of Ewing, items 21→24→33→42 or 21→412→24→33→42  & col. 30, lines 13-46 of Ewing, note one of the anchors (Figures 1 and 3, item 21) can correspond to the second secondary monitor, wherein the anchor/second secondary monitor (21) has an in-room communication module (67) for communication with the first anchor/primary monitor (24, 22) & col. 15, lines 36-58 of Ewing & col. 18, lines 52-67 of Ewing & [0043] of Vardi & [0051] of Vardi & [0086] of Vardi).

Regarding claim 9, Ewing in view of Vardi, as addressed above, further teach wherein the second secondary monitor transmits the second secondary monitor signal to the primary monitor (see at least col. 30, lines 13-46 of Ewing & Figure 1 of Ewing, items 21→22 →33→42  & Figure 3 of Ewing, items 21→24→33→42 & col. 15, lines 36-58 of Ewing & [0043] of Vardi & [0051] of Vardi & [0086] of Vardi).
Regarding claim 10, Ewing in view of Vardi, as addressed above, further teaches wherein the combined data packet further comprises the third data (see at least col. 15, lines 36-58 of Ewing & col. 29, lines 30-41 of Ewing & col. 33, lines 27-39 of Ewing, note the first anchor consolidates its first anchor status message/first monitor signal with the second anchor/monitor and third anchor/monitor into a single message/combined data packet for transmission to a server via a receiver & [0043] of Vardi & [0051] of Vardi & [0086] of Vardi).
Regarding claim 11, Ewing in view of Vardi, as addressed above, further teach wherein the second secondary monitor transmits the second secondary monitor signal directly to the primary monitor (see at least col. 30, lines 13-46 of Ewing & Figure 1 of Ewing, items 21→22 →33→42 & Figure 3 of Ewing, items 21→24→33→42).
Regarding claim 12, Ewing, as addressed above, further discloses wherein the primary monitor wirelessly communicates with the receiver (see at least Figure 1 of Ewing, items 24→33 
Regarding claim 15, Ewing in view of Vardi, as addressed above, further discloses wherein the first secondary monitor wirelessly communicates with the primary monitor by radio frequency communication (see at least col. 2, line 47 – col. 3, line 19 of Ewing).
Regarding claim 18, Ewing discloses a method for counting at least one person passing through an area (see at least Figure 1, item 52 & col. 2, line 29 – col. 3, line 19, note anchors/monitors & col. 6, lines 6-14, note the tags are used to track people & col. 28, lines 11-32), the method comprising:
a plurality of zones arranged in an array such that one or more people entering the area must pass through at least one of the zones (see at least Figure 3, items 52, 412 and 24, note that anchors/monitors 412 and 24 respectively correspond to anchors/monitors 23 and 22 shown in Figure 1 & col. 2, lines 32-38, note anchors/monitors 412 and 24 have zones that detect a caregiver (52) entering an area comprising the patient and the patient bed (310) & col. 11, lines 47-63); 
detecting activity caused by movement of one or more people through a first zone of the area using a primary monitor (see at least Figures 1 and 3, items 22 and 24 & col. 8, line 41 – col. 9, line 5, note the first anchor/primary monitor (Figure 3, item 24 and Figure 1, item 22) detects tags within its vicinity & col. 18, lines 52-67, note the first anchor/primary monitor (24, 22) also obtains TOF and/or RSSI data associated with the tag);
obtaining first data related to activity detected in the first zone (see at least col. 8, line 41 – col. 9, line 5 & col. 18, lines 52-67);

wherein the first secondary monitor has a single communication path to the primary monitor (see at least Figures 1 and 3, items 23→24 and 412→24 & col. 30, lines 13-46, note the first anchor/primary monitor (24, 22), acting as a proxy, is in communication with the occupancy sensor/first secondary monitor (412, 23) via the in-room communication module (67), and is the only anchor to receive the second data via the in-room channel (67) and is the only anchor to transmit the second data to the server (42) via the backhaul channel (66) & col. 2, line 65 – col. 3, line 40, note the occupancy sensor/first secondary monitor (412, 23) only transmits to the first anchor/primary monitor (24, 22) as is required via the routing table, wherein the first anchor/primary monitor (24, 22) transmits the second data to the receiver (33));
obtaining second data related to activity detected in the second zone (see at least col. 27, lines 4-48 & col. 30, lines 13-46);
sending the second data from the first secondary monitor to the primary monitor through the single communication path (see at least Figures 1 and 3, items 23→24 and 412→24 & col. 
generating a combined data packet at the primary monitor that comprises the first data and the second data (see at least col. 15, lines 36-58, note each anchor is configured to transmit an anchor status message/monitor signal comprising data & col. 29, lines 30-41, note the first anchor/primary monitor (24, 22) receives the second data from the occupancy sensor/first secondary monitor (412, 23), and consolidates its first anchor status message/first monitor signal comprising first data with the second data into a single message/combined data packet); and
sending a combined signal from the primary monitor to a receiver, the combined signal including the combined data packet (see at least Figures 1 and 3, items 23→22→33→42 and 412→24→33→42 & col. 15, lines 36-58 & col. 29, lines 30-41 & col. 30, lines 13-46 & col. 33, lines 27-39); and 
wherein the secondary monitor does not communicate with the receiver (see at least Figure 1, items 24→33→42 & col. 30, lines 13-46, note the first anchor/primary monitor (24, 22), acting as a proxy for the occupancy sensor/first secondary monitor (412, 23), is the only anchor to transmit the second data to the server (42) via a dedicated network access device (33, 34) on the backhaul channel (66) & col. 2, line 65 – col. 3, line 40, note the occupancy sensor/first secondary monitor (412, 23) only transmits to the first anchor/primary monitor (24, 22) as is required via the routing table, wherein the first anchor/primary monitor (24, 22) transmits the second data to the receiver (33)).
that has an active sensor.
It is known to determine the location of a person in different ways.  For example, Vardi teaches a system with a primary monitor that has an active sensor (see at least [0043] note the primary monitor, like Ewing’s primary monitor, transmits its own ID and receives a response from a tracked tag & [0051] note the primary monitor also includes an active sensor to detect the presence, distance, movement and/or direction of an object & [0086]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Vardi into Ewing.  This helps augment Ewing’s tracking and provides redundancy in the event of communication failure or non-determinative data, thus improving tracking accuracy (see at least col. 19, lines 48-54 of Ewing).
Regarding claim 20, Ewing in view of Vardi, as addressed above, further teach detecting activity within a third zone using a second secondary monitor; wherein the second secondary monitor has a single communication path to the primary monitor; obtaining third data related to activity detected in the third zone; sending the third data to the primary monitor through the single communication path between the second secondary monitor and the primary monitor; wherein the combined data packet further comprises the third data (see at least Figure 1 of Ewing, items 21→22→33→42 or 21→23→22→33→42 & Figure 3 of Ewing, items 21→24→33→42 or 21→412→24→33→42  & col. 30, lines 13-46 of Ewing, note one of the anchors (Figures 1 and 3, item 21) can correspond to the second secondary monitor, wherein the anchor/second secondary monitor (21) has an in-room communication module (67) for 
Regarding claim 22, Ewing in view of Vardi, as addressed above, teach wherein the primary monitor is in wired communication with the first secondary monitor and in wireless communication with the receiver (see at least Figures 1 and 3, items 23→24→33 and 412→24→33 of Ewing & Figure 2, item 66 of Ewing & col. 2, line 47 – col. 3, line 19 of Ewing, note communication over wired or wireless means & col. 7, lines 3-18 of Ewing).
Regarding claim 23, Ewing in view of Vardi, as addressed above, teach analyzing the combined data packet to determine a number of people that passed through the area (see at least col. 28, lines 11-32 of Ewing & col. 15, lines 36-58 of Ewing & col. 27, lines 42-64 of Ewing).
Regarding claim 24, Ewing in view of Vardi, as addressed above, teach wherein the combined signal is sent to the receiver by a wireless communication (see at least Figure 2, item 66 of Ewing & col. 2, line 47 – col. 3, line 19 of Ewing & col. 7, lines 3-18 of Ewing).
Regarding claim 31, Ewing in view of Vardi, as addressed above, teach wherein the combined signal includes overlapping detection of the activity where at least the primary monitor and the first secondary monitor detected a portion of a person or the first secondary monitor and a second secondary monitor both detected a portion of the same person (see at least Figure 3, items 24 and 412 of Ewing & col. 27, lines 4-47, note the first secondary monitor (412, 23) can detect a portion of the patient on the bed (310) & col. 8, lines 51-67 of Ewing, note the primary monitor (24, 22) detects a person in the room wearing the tag (52) & col. 29, lines 30-41, note the combined signal includes first data associated with the person wearing the tag and second data associated with the patient on the bed & [0043] of Vardi & [0051] of Vardi & [0086] of Vardi).
.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing (U.S. Patent 9,619,989) in view of Vardi (U.S. Pub 2015/0379860) as applied to claim 2 above, and in further view of Munro (U.S. Pub 2007/0257803).
Regarding claim 3, Ewing in view of Vardi, as addressed above, teach a dispenser and a device usage monitor, wherein the dispenser is proximate the device usage monitor, wherein the device usage monitor is in circuit communication with the receiver, and wherein the device usage monitor is configured to monitor data of the dispenser and send the data of the dispenser to the receiver (see at least Figure 3, item 322 of Ewing & col. 14, line 55 – col. 15, line 58 of Ewing).
the dispenser is in circuit communication with the device usage monitor.
It is known to monitor the use of a dispenser in different ways.  For example, Munro teaches a dispenser wherein the dispenser is in circuit communication with a device usage monitor (see at least the abstract & Figure 1a, items 13 and 12 & [0040-0041] note the dispenser sensor is in circuit communication with the reader/transceiver which communicates the worker’s identification and usage to a remote device & [0056] & [0059]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Munro into Ewing in view of Vardi.  This provides a known dispenser and device usage monitor connection that can be used in place of Ewing in view of Vardi’s arrangement while providing predictable results.  In addition, Munroe’s dispenser detection may provide more accurate results since the sensor actually monitors movement of the dispenser.
Regarding claim 4, Ewing in view of Vardi and Munro, as addressed above, teach wherein the processor is configured to analyze the data of the dispenser within data of the combined data packet (see at least col. 14, line 55 – col. 15, line 6 of Ewing & col. 15, lines 35-58 of Ewing & [0056] of Munro & [0059] of Munro).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ewing (U.S. Patent 9,619,989) in view of Vardi (U.S. Pub 2015/0379860) as applied to claim 7 above, and in further view of Murias (U.S. Pub 2013/0016625).
Regarding claim 8, Ewing in view of Vardi do not specifically teach wherein the second monitor signal generated by the first secondary monitor further comprises the third data, and wherein the combined data packet generated by the primary monitor further comprises the third data.
It is known to propagate data across a network in different ways.  For example, Murias teaches a system wherein a second monitor signal generated by a first secondary monitor further comprises third data, and wherein a combined data packet generated by a primary monitor further comprises the third data (see at least Figure 2, items 20 and 12 & [0076] note that as data from a node (e.g., the third monitor) is passed through another mesh node (e.g., the second monitor) for re-transmission towards another mesh node (e.g., the first monitor) for re-transmission to the end receiver, the data rate requirements accumulate because the relaying node is also adding data from its own sensors (i.e., the first monitor transmits its first data along with the second data and third data from the second monitor and third monitors) & [0051]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Murias into Ewing in view of Vardi.  This reduces the amount of signals propagated throughout Ewing in view of Vardi’s network, thus reducing data traffic.

Response to Arguments
Applicant's arguments filed December 28, 2020, have been fully considered but they are not persuasive.
On page 6 of Applicant’s response, Applicant asserts “The independent claims have been amended to make it more clear that a plurality of zones are arranged such that one or more people entering an area must pass through at least one of the plurality of zones.   The primary monitor is configured to detect activity caused by movement of one or more people through a 
In response, Ewing’s room can include any number of anchors (see Figures 1 and 3, items 21-27).  The anchors, such as anchors 24 and 412 shown in Figure 3, are used to detect a caregiver (52) approaching a patient on a patient bed (310).  In other words, the anchors are arranged in a defensive array around an area comprising the patient’s bed (310) so as to detect a caregiver approaching or entering the area (see at least col. 2, lines 29-46 of Ewing & col. 22, lines 34-54 of Ewing).  In addition, both Ewing and Vardi clearly teach the use of active sensors in conjunction with monitors (see at least col. 27, lines 31-38 of Ewing & [0043] of Vardi, note the primary monitor, like Ewing’s primary monitor, transmits its own ID and receives a response from a tracked tag & [0051] of Vardi, note the primary monitor also includes an active sensor to detect the presence, distance, movement and/or direction of an object & [0086] of Vardi).  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant further argues “Applicants previously amended the independent claims to require that ‘wherein the secondary monitor has a single communication path to the primary monitor and wherein all communications from the first secondary monitor flow to the primary monitor’ and argued that the first secondary monitor does not communicate with the receiver. The Office Action appears to have dismissed that argument stating that the limitation is not in the claims.  Applicants believe that the claim limitation of ‘all’ communications from the first secondary monitor flow to the primary monitor means that the secondary monitor does not communicate with the receiver.  Nonetheless, Applicants have amended the claims to make it 
In response, each of Ewing’s anchors communicate using a routing table (see at least col. 3, lines 4-40), and the primary monitor (Figure 1, item 22 and Figure 3, item 24), acting as a proxy for the other anchors, is the only anchor to transmit data to the server (42) via a dedicated network access device (33, 34) on the backhaul channel (66) (see at least col. 30, lines 13-46).  In other words, the first secondary monitor (Figure 1, item 23 and Figure 3, item 412) only communicates with the primary monitor (Figure 1, item 22 and Figure 3, item 24) because the routing table requires all communications flow through the first secondary monitor to the primary monitor.  Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687